—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered September 6, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to. support the conviction, because the identification testimony by the eyewitnesses was unreliable, is unpreserved for appellate review because he did not raise it at the trial level (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]; People v Tallarine, 223 AD2d 738 [1996]; People v Sutton, 161 AD2d 612 [1990]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review *355power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, raised in his pro se supplemental brief, that the prosecutor made numerous improper remarks during summation, and that the trial court improperly interjected itself into the proceedings, are unpreserved for appellate review (see CPL 470.05 [2]), and, in any event, are without merit. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.